                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

                            Plaintiff,

vs.                                                Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                      Defendant.
__________________________________________

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust, et al.,

                            Counterclaim Plaintiffs,

vs.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                      Counterclaim Defendants.
__________________________________________/

                                         ORDER

       On May 29, 2019, the Court entered an Order extending “the deadline for filing

motions to add parties or to amend pleadings” to July 1, 2019 (Doc. No. 102). On July 1,

2019, rather than filing a motion, Ms. Srochi, as Trustee of the Laura Jean Klempf

Revocable Trust, filed an Amended Answer and Affirmative Defenses to the Complaint and

Amended Counterclaim (Doc. No. 113), as well as seventeen Notices of Lis Pendens

regarding real property at issue in the Amended Counterclaim (Doc. Nos. 114-30). The
Amended Answer and Affirmative Defenses to the Complaint and Amended Counterclaim

(Doc. No. 113) and the Notices of Lis Pendens (Doc. Nos. 114-30) are STRICKEN as

violating the May 29, 2019 Order and the rules. The Clerk shall remove these documents

from the official record. Any motion to add parties or amend pleadings is now due July 12,

2019 and shall comply with the rules.

      DONE AND ORDERED at Jacksonville, Florida on July 2, 2019.




kaw
Copies to:
Counsel of Record




                                           -2-
